PER CURIAM.
Despite having voluntarily dismissed the cause, counsel for appellant seeks reinstatement of the proceeding and review of the trial court's denial of his motion for continuance. Once counsel announced the voluntary dismissal on the record, objections to prior rulings were rendered moot. See Randle-Eastern Ambulance Service, Inc. v. Vasta, 360 So.2d 68 (Fla.1978); Fla. R.Civ.P. 1.420(a)(l)(i). We reject the argument that the voluntary dismissal was coerced by the trial court’s insistence that trial commence.
Affirmed.